 

Exhibit 10.1

 

[header.jpg]

 

TRUE NATURE HOLDING, INC.

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is made as of the 27 day of November 2018, between the TRUE
NATURE HOLDING, INC. a publicly traded company incorporated in the State of
Delaware (“Employer”), and Mr. Mark Williams, residing at 3020 Issaquah Pine
Lake Road #234 Sammamish, WA 98075 (“Employee”).

 

WHEREAS, the Employer, the authorized representative of the Employer, desires to
employ Mark Williams as the Chief Revenue Officer of the Employer; and

 

WHEREAS, the parties have reached an agreement as to the terms of said
employment as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants, terms
and conditions as hereinafter set forth, the parties hereby agree as follows:

 

 

1.

Nature of Services and Duties.

 

a.     Effective 27 November 2018, Employee shall serve in the position of Chief
Revenue Officer.

 

b.     At all times during the term of this Agreement, Employee shall use
his/her best efforts and apply his/her skill and experience to the proper
performance of his/her duties hereunder and to achieve the goals set forth

herein. Employee shall be directly accountable to and work under the authority
and direction of the Chief Executive Officer (“CEO”), or any “Designee” the CEO
shall direct the Employee to report to and shall report through such offices as
may be directed by the CEO, or their Designee, from time to time. Employee shall
perform such executive, managerial and administrative duties and services as are
customary for a True Nature Holding, Inc. and such further executive duties as
may be specified from time to time by the CEO, or their Designee, including
without limitation:

 

i.     Chief Revenue Officer is a pivotal leadership role directly influencing
the future of the company. Your responsibilities will include acquisition
strategy development, market product development, new business sales, installed
client base sales, marketing, and partner strategy in related fields and or
others when requested by the CEO or Board of Directors.

 

ii.     As TNTY’s Chief Revenue Officer, utilize your successful background of
scaling revenues quickly with a target of tens and hundreds of millions over the
next five years. As well as leverage and create relationships among Fortune 1000
brands, and direct/managing potentially a large TNTY healthcare solution-focused
organization.

 

iii.     Given TNTY’s is public early phase developing company, your
contributions toward and collaboration with other senior leaders in
organizational development is key to ensure success.

 

 

2.

Term.

 

This Agreement shall be effective from 27 November 2018, (“the Commencement
Date”), through employees’ resignation and or unless amended by subsequent
written agreement of the parties or terminated as provided

herein. The Employee shall be considered a full-time employee as of the
Commencement Date and will serve at the will of the CEO.

 

[footer.jpg]

 

1

--------------------------------------------------------------------------------

 

 

[header.jpg]

 

 

3.

Compensation.

 

(a)     Employee shall be paid an annual base salary of One Hundred Thousand
($100,000) Dollars payable in accordance with the Employer’s standard payroll
procedures, with a performance and salary review to be conducted annually, at
which time the Employee’s salary shall be adjusted in accordance with applicable
compensation policies.

 

(b)     In addition, Employee shall be eligible to receive a bonus target of
100% of base compensation commencing fiscal year 2019, if approved by the
Compensation Committee in its sole discretion.

 

(c)     The Employee agrees that their Compensation will accrue from the
Commencement Date of this agreement until such time as the Company, as
determined by the Board, has sufficient funding.

 

(d)     The Employee may receive certain grants of Restricted Common Stock, and
those grants may be subject to certain vesting, or reverse vesting, conditions,
including, but not limited to the tenure of the Employee, or achievement of
certain objectives, as further defined in a Restricted Stock Grant Agreement,
and generally under the terms as noted below:

 

 

1.

Grant of Restricted Stock. True Nature Holding, Inc. (the “Company”) hereby
grants to Grantee an Award of shares of Restricted Common Stock of the Company
(collectively, the “Restricted Stock”) pursuant to reverse vesting terms. The
Restricted Stock granted pursuant to the Award shall be immediately issued in an
escrow account the name of the Grantee and released as reverse vesting expires.
Any unearned Restricted Stock granted shall be cancelled in the event the
Employee is terminated by the Employer.

 

 

2.

Vesting is as follows:

 

a)     100,000 shares once the Employee has been with the Employer for 90 days
from the effective date of this agreement;

 

b)     100,000 restricted stock shares once the Employer completes a capital
raise of $2,000,000;

 

c)     100,000 restricted stock shares once the Employee has been with the
Company for 365 days from the effective date of this agreement;

 

d)     100,000 restricted stock shares once the Employer files a 10K that
reports $20,000,000 in Gross Revenue;

 

e)     100,000 restricted stock shares once the Employee has been with the
Employer for 730 days from the effective date of this agreement;

 

f)     In the event of a change in control of the Company, any remaining
unvested shares will immediately vest upon change of control of the Company.

 

 

3.

Restrictions on Transfer.

 

The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed.
The shares are subject to certain reverse vesting terms and can only be release
with an opinion of company counsel.

 

 

4.

Termination.

 

Employee’s employment hereunder may be terminated by Employer under the
following circumstances:

 

(a)     at the recommendation of the CEO with approval by the Chairman of the
Board of Directors;

 

[footer.jpg]

 

2

--------------------------------------------------------------------------------

 

 

[header.jpg]

 

(b)     upon any violations of the Securities laws;

 

(c)     Upon incapacity or inability to perform all the duties set forth in this
Agreement due to mental or physical disability;

 

If Employee’s employment is terminated by virtue of any of the events described
in paragraph (a), (b), or (c) Employee shall be entitled only to compensation
though the date of such termination and any restricted stock grants that have
not vested shall be cancelled.

 

 

5.

Confidentiality and Proprietary Information.

 

Employee acknowledges that he/she will be exposed to confidential information of
the Employer, which includes confidential information of True Nature Holding,
Inc., and other operations and activities. Confidential information includes,
but is not limited to, data relating to the Employer’s operations, customer
information, financial data, computer programs, architectural drawings,
marketing plans and information, operating procedures and the like, or any other
information of the business affairs of True Nature.

 

Employee shall not, directly or indirectly, use, disseminate, disclose, or in
any way reveal or use beyond the scope of authority granted by the Employer all
or any part of such Confidential Information, which he/she has been or will be
exposed to, and shall use such Confidential Information only to the extent
specifically authorized by the Employer.

 

Upon termination of this Agreement for any reason whatsoever, Employee shall
turn over to the Employer all Confidential Information. Employee acknowledges
that the Employer may exercise any and all remedies available to it at law or in
equity to enforce this Agreement with respect to non-disclosure of any
Confidential Information, which Employee has or will become privy to in the
performance of its obligations under this Agreement. The parties acknowledge
that this provision shall survive the termination of the Agreement.

 

 

6.

Work Product

 

Any programs, systems, plans, software, hardware, devices, and ideas developed
by Employee or anyone in the Employee’s Department during the period of
Employee’s employment from the date of original hire shall be the exclusive
property of the Employer.

 

 

7.

Covenant Not to Compete.

 

(a)     Employee agrees that during the terms of this Agreement he shall devote
his full business time, energy, skill, labor, and attention to the affairs of
the Employer and its affiliates or subsidiaries, shall promptly and faithfully
do and perform all services pertaining thereto that are or may hereafter be
required of him by the Employer, and shall not engage in any activities,
directly or indirectly, involving a conflict of interest with the business or
relations of the Employer or its affiliates or subsidiaries.

 

(b)     Employee recognizes that the business of the Employer and its affiliates
or subsidiaries are national and international in scope and that the services to
be performed hereunder and the methods employed by the Employer or its
affiliates or subsidiaries are such as will place Employee in close business and
personal relationship with competing businesses of the Employer or its
affiliates or subsidiaries. Therefore, from and after the date of this Agreement
and for one year after expiration of this Agreement or termination of this
Agreement, Employee shall not, directly or indirectly, for his own benefit or
for, with, or through any other person, company, or competitive company to
Employer, within the states of Georgia own, manage consult, or be connected
with, as owner, partner, joint venture, director, employee, officer, consultant,
or in any other capacity whatsoever, engage in any business which is the same
as, similar to or competitive with any business activities of the Employer.
“Business” is defined as any healthcare systems, software, service or consulting
activity.

 

[footer.jpg]

 

3

--------------------------------------------------------------------------------

 

 

[header.jpg]

 

Employee acknowledges that the restrictive covenants (the “Restrictive
Covenants’) contained in this Section are a condition of his employment and are
reasonable and valid in geographical and temporary scope and in all other
respects. If any court determines that any Restrictive Covenants, or any part of
the Restrictive Covenants, is invalid or unenforceable, the remainder of the
Restrictive Covenants and parts thereof shall not thereby be affected and shall
be given full effect, without regard to the invalid portion. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid and unenforceable because of geographic or temporal scope of such
provision, such court shall have the power to reduce the geographic or temporal
scope of such provision, as the case may be, and, in its reduced form, such
provision shall then be enforceable.

 

(c)     If Employee breaches, or threatens to breach, any of the Restrictive
Covenants, the Employer, in addition to and not in lieu of any other rights and
remedies it may have at law or in equity, shall have the right to injunctive
relief; it being acknowledged and agreed to by Employee that any such breach or
threatened breach would cause irreparable and continuing injury to the Employer
and that money damages would not provide an adequate remedy to the Employer.

 

 

8.

Miscellaneous.

 

(a)     Employee represents to Employer that there are no restrictions or
agreements to which he is a party which would be violated by his execution of
this Agreement and his employment hereunder.

 

(b)     No amendment or waiver of any provision of this Agreement shall be
effective unless in writing signed by both parties.

 

(c)     Employee shall have no right to assign, transfer, pledge or otherwise
encumber any of the rights, nor to delegate any of the duties created by this
Agreement.

 

 

9.

Governing Law.

 

This Agreement is subject to and shall be interpreted in accordance with the
laws of the State of Delaware. EXECUTED, as of the date first written above.

 

 

EMPLOYER: True Nature Holding, Inc.

 

 

By:                                                               

 

 

EMPLOYEE: Mr. Mark Williams

 

 

By:                                                               

 

 

[footer.jpg]
 
4

 

 